DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-13 are currently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the top cryopanel and at least one adjacent cryopanel among the axially arranged cryopanels of the low-temperature cryopanel section being accommodated in the top cryopanel accommodation compartment” as claimed in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Note: as shown in Fig. 2, only the single top cryopanel is shown accommodated in the top cryopanel accommodation compartment.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lessard (US 5001903 A).

Regarding claim 1:
Lessard discloses a cryopump (Fig. 2, abstract) comprising: 
a cryocooler #R which includes a high-temperature cooling stage #18 and a low-temperature cooling stage #26 (col. 4, L 44-63); 
a radiation shield #20 which is thermally coupled to the high-temperature cooling stage and axially extends in a tubular shape from a cryopump intake port (Fig. 2); 
a low-temperature cryopanel section (section formed by #32 collectively) thermally coupled to the low-temperature cooling stage and surrounded by the radiation shield (Fig. 2), the low-temperature cryopanel section comprising axially arranged cryopanels #32 including a top cryopanel disposed closest to the cryopump intake port (see topmost #32, just below #30; also shown in Fig. 2 of Lessard Reproduced and Annotated below); and 
a top cryopanel accommodation cryopanel #30 which is thermally coupled to the high- temperature cooling stage (inherently present) and is disposed in the cryopump intake port (#30 is clearly disposed in the cryopump intake port by virtue of being provided at the portion of the pump where gas enters. See Fig. 2 below for a better illustration) to form a top cryopanel accommodation compartment (see compartment defined by the truncated coned shaped element #30, which compartment receives topmost element #32), 
wherein the top cryopanel accommodation cryopanel #30 comprises a central flat plate facing an upper surface of the top cryopanel and an outer peripheral section extending from the central flat plate downward beyond the top cryopanel (see Fig.2 and col. 4, L 54-56: #30 is a disk, with an outwardly tapering end. By virtue of overlapping with the topmost #32 so as to have the outer peripheral section beyond at least the upper surface of the topmost #32, it is a reasonable assertion that the outer peripheral section extends beyond the top cryopanel #32) and arranged radially outward with respect to the top cryopanel to surround the top cryopanel (see Fig. 2).



    PNG
    media_image1.png
    693
    1113
    media_image1.png
    Greyscale

Fig. 2 of Lessard Reproduced and Annotated

Regarding claim 2:
Lessard further discloses wherein the top cryopanel accommodation cryopanel is disposed close to the top cryopanel (Fig. 2) so as to at least partially block a direct incidence of a gas molecule from an outside of the cryopump onto the top cryopanel.

The limitation “so as to at least partially block a direct incidence of a gas molecule from an outside of the cryopump onto the top cryopanel” is an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)).

Regarding claim 3:
Lessard further discloses wherein the top cryopanel accommodation cryopanel is disposed close to the top cryopanel (Fig. 2) so as to completely block a direct incidence of a gas molecule from an outside of the cryopump onto the top cryopanel.

The limitation “so as to completely block a direct incidence of a gas molecule from an outside of the cryopump onto the top cryopanel” is an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-II - Ex parte Masham, 2 USPQ2d 1647 (1987)).

Regarding claim 4:
Lessard further discloses wherein the outer peripheral section of the top cryopanel accommodation cryopanel includes a downward inclined section which extends from an outer periphery of the central flat plate to be inclined axially downward and radially outward with respect to the central flat plate and surrounds an entire outer periphery of the top cryopanel (see at least Fig. 2), and wherein the top cryopanel accommodation compartment is a truncated cone-shaped space which is defined by the central flat plate and the downward inclined section (see Fig. 2, and description provided in the rejection of claim 1 above with respect to the top cryopanel accommodation compartment).

Regarding claim 5:
Lessard further discloses wherein the axially arranged cryopanels of the low-temperature cryopanel section include an adjacent cryopanel which is disposed to be adjacent to the top cryopanel axially below the top cryopanel, and the adjacent cryopanel includes a cryopanel center section which faces a lower surface of the top cryopanel and an upward inclined section which extends from an outer periphery of the cryopanel center section to be inclined axially upward and radially outward with respect to the cryopanel center section (see Fig. 2 of Lessard Reproduced and Annotated above), wherein the upward inclined section of the adjacent cryopanel circumferentially extends along a downward inclined section of the top cryopanel accommodation cryopanel, and a ring-shaped inlet to the top cryopanel accommodation compartment is formed between the upward inclined section and the downward inclined section (see Fig. 2 of Lessard Reproduced and Annotated above).

Note: although the indicated ring-shaped inlet does not supply gas to the accommodation compartment, it is still considered an inlet for the top cryopanel accommodation compartment, as said inlet may be employed to access the accommodation compartment for mounting or repair purposes.

Regarding claim 7:
Lessard further discloses wherein only the top cryopanel among the axially arranged cryopanels of the low- temperature cryopanel section is accommodated in the top cryopanel accommodation compartment (see Fig. 2).

Regarding claim 8:
Lessard further discloses wherein the other cryopanels of the axially arranged cryopanels are not accommodated in the top cryopanel accommodation compartment (see Fig. 2).

Regarding claim 10:
Lessard further discloses wherein the top cryopanel is a flat plate (see Fig. 2: the top cryopanel is at least partially in the form of a flat plate).

Regarding claim 11:
Lessard further discloses wherein the top cryopanel accommodation cryopanel is truncated cone-shaped or cylindrical (see Fig. 2).

Regarding claim 12:
Lessard further discloses wherein the axially arranged cryopanels of the low-temperature cryopanel section include a lower cryopanel which is disposed axially below the top cryopanel (see adjacent cryopanel in annotated Fig. 2 above), the lower cryopanel forms a ring-shaped inlet to the top cryopanel accommodation compartment together with the top cryopanel accommodation cryopanel, wherein the lower cryopanel is inverted truncated cone-shaped (see Fig. 2 of Lessard Reproduced and Annotated above. The lower cryopanel is at least partially inverted truncated cone-shaped).

Also see alternate rejection under 103 below.

Regarding claim 13:
Lessard further discloses wherein the top cryopanel accommodation cryopanel and the top cryopanel are cooled by the high-temperature cooling stage and the low-temperature cooling stage, respectively, wherein the top cryopanel accommodation cryopanel is cooled to a temperature higher than that of the top cryopanel.

Note: the limitation “wherein the top cryopanel accommodation cryopanel and the top cryopanel are cooled by the high-temperature cooling stage and the low-temperature cooling stage, respectively, wherein the top cryopanel accommodation cryopanel is cooled to a temperature higher than that of the top cryopanel” pertains to an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lessard (US 5001903 A) in view of Takahashi (US 20140345300 A1).

To the extend that applicant submit that the lower cryopanel is not an inverted truncated cone-shaped; Takahashi discloses a cryocooler wherein an adjacent cryopanel includes and an upward inclined section which extends from an outer periphery of the cryopanel center section to be inclined axially upward and radially outward with respect to the cryopanel center section so as to form an inverted truncated cone-shaped (see Fig. 6-7, [0078]).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lessard with the adjacent cryopanel including the aforementioned claimed limitations as taught by Takahashi.

One of ordinary skills would have recognized that doing so would have increased the surface areas for both condensing and adsorbing gases; thereby, enhancing the umping speed of the system (see Takahashi, [0094]).

As modified, Takahashi discloses wherein the upward inclined section of the adjacent cryopanel circumferentially extends along a downward inclined section of the top cryopanel accommodation cryopanel, and a ring-shaped inlet to the top cryopanel accommodation compartment is formed between the upward inclined section and the downward inclined section.

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

a person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify Lessard so that the ring-shaped inlet is only a gas passage leading to the top cryopanel accommodation compartment. Such change would not have been obvious to an ordinary skill artisan as per MPEP § 2143.01; especially since it would require a substantial reconstruction and redesign of the elements shown in Lessard.

a person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify Lessard so that the top cryopanel and at least one adjacent cryopanel among the axially arranged cryopanels of the low-temperature cryopanel section are accommodated in the top cryopanel accommodation compartment. Such change would not have been obvious to an ordinary skill artisan as per MPEP § 2143.01; especially since it would require a substantial reconstruction and redesign of the elements shown in Lessard.

Response to Arguments
Applicant’s arguments filed on 02/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

As requested, multiples phone calls were placed to the applicant, but no response was received from the applicant.

As pointed out above, the newly added limitations of claim 1 pertaining to the top cryopanel accommodation cryopanel are disclosed by Lessard.

All the claims in this application, with the exception of claims 6 and 9, have been rejected as being unpatentable over the prior art of record (see elaborated rejection above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763